682 So. 2d 697 (1996)
EL SEGUNDO ORIGINAL REY DE LA PIZZA CUBANA, INC., p/k/a Original Rey Pizza, Inc., Original Rey De La Pizza Cubana, Corp., and Manual Montes De Oca, Appellants,
v.
REY PIZZA CORP., Appellee.
No. 96-1641.
District Court of Appeal of Florida, Third District.
November 13, 1996.
Kuvin, Lewis, Restani & Stettin and R. Fred Lewis; Robert Wayne; Francis X. Santana, Miami, for appellants.
Jesus Sanchelima, Miami, for appellee.
Before BARKDULL, NESBITT and JORGENSON, JJ.
PER CURIAM.
El Segundo Original Rey de la Pizza Cubana, Inc. appeals from an order of the trial court granting temporary injunctive relief after entry of a partial summary judgment in favor of Rey Pizza Corp. We affirm the order under review. In so doing, we take no position on the underlying merits which will be resolved at a trial to be held in the near future. Cox v. Florida Mobile Leasing, Inc., 478 So. 2d 1200, 1201 (Fla. 4th DCA 1985)(preliminary injunction does not decide merits of the case). Further, the affirmance of a temporary injunction on appeal determines only that a proper showing was made at the time the injunction was applied for. Jones v. Sterile Prod. Corp., 658 So. 2d 1099 (Fla. 5th DCA 1995); Morse Taxi & Baggage Transfer, Inc. v. Bal Harbour Village, 242 So. 2d 177, (Fla. 3d DCA 1970).
Affirmed.